Citation Nr: 1728051	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-07 537	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to May 1984, from January 1994 to October 1994, and from March 1998 to June 1998.  He also completed some additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.  In September 2016, the Board remanded the appeal for additional development. 


FINDING OF FACT

The Veteran's active duty service eye injury did not cause any of his multiple eye disabilities. 


CONCLUSION OF LAW

Service connection for multiple eye disabilities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received diagnoses of several eye disabilities, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis.  See, e.g., VA Treatment Records, 12, 15 (June 11, 2015) (VBMS); see also Private Treatment Records, 1 (May 14, 2012) (VBMS).  The Veteran also suffered a left eye injury during his active duty service.  (A finger to the eye while playing basketball in 1978, that caused a laceration.)  See Service Treatment Records, 3 (Apr. 18, 2014) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the third element of causation, the Board notes that the Veteran underwent a VA examination for his eye in November 2014.  An addendum opinion related to this examination was provided in April 2015.  For this opinion, the examiner only explained his conclusion regarding the Veteran's glaucoma diagnosis.  (The Veteran had symmetrical glaucoma in both eyes, with neither more advanced than the other, which would not be present were a trauma involved with the development of the condition in one of the eyes.)  See VA Medical Opinion, 1 (Apr. 18, 2015) (VBMS).  In light of this, the Board remanded the claim in September 2016 for additional medical opinion on the etiology of his other eye disabilities.  

In October 2016, the VA examiner provided the requested opinion, which affirmatively stated that the Veteran's diagnosed eye disabilities were not caused by the type of injury suffered during his active duty service.  See VA Medical Opinion, 1 (Oct. 10, 2016) (VBMS).  This opinion appropriately considered the total scope of the Veteran's eye disabilities as well as the relevant medical history, and provided a clear (albeit brief) rationale; consequently, the Board assigns it significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his current eye disabilities were caused by his active duty service.  However, the Board must also observe that the Veteran has not been shown to possess the requisite training to competently attribute any eye condition as occurring during, or otherwise related to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent to diagnose an observable condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Because the greater weight of the evidence fails to support a nexus between the Veteran's current disability and his service, the Board finds that the Veteran has not satisfied the remaining service connection element of causation.  Consequently, service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis is not warranted.  Shedden, 381 F.3d at 1167.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


